DETAILED ACTION
In response to communication filed on 26 September 2022, claims 1 and 12-13 are amended. Claims 17-19 are added. Claims 1-2, 4-6, 8, 12-13 and 16-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Response to Rejections under 35 U.S.C. § 103, filed 26 September 2022, have been carefully considered. The arguments are related to newly added limitations and are addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castanon et al. (US 2017/0357853 A1, hereinafter “Castanon”) in view of Wang et al. (US 2014/0328540 A1, hereinafter “Wang”) further in view of Garg et al. (US 9,852,076 A1, hereinafter “Garg”).

Regarding claim 1, Castanon teaches
A search system comprising: (see Castanon, [0029] “the video search system may retrieve higher quality matches among the stored videos”).
a terminal apparatus; and (see Castanon, [0099] “implemented as a computer program product for use with a computer system”). 
a server, (see Castanon, [0098] “the server system described herein may be implemented on one computing system 1100, and in the embodiments, the system may be implemented on a plurality of computing systems 1100 that operate in conjunction with one another”).
wherein the terminal apparatus comprises at least one memory configured to store instructions and at least one processor configured to execute the instructions to: (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”).
display an input field of a search key on a display and (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”) displays a search result on the display, (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”).
acquire an image as input information input… (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0034] “the user may input "A person is driving a car at about 35 mph, and a dog is sitting in the passenger seat", and the video search system may determine that the query includes a car at about 35 mph, and a dog is sitting in the passenger seat”) the image as the input information indicating a feature of an appearance of a person; (see Castanon, [0048] “the user may upload images of a person, such as "John Smith… The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query"; [0033] “The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects” – person is an object that can be uploaded).
transmit the input information to the server, and (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”).
receive the search result from the server, (see Castanon, [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”).
the server comprises at least one memory configured to store instructions and at least one processor configured to execute the instructions to: (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein… the server system described herein may be implemented on one computing system 1100, and in the embodiments, the system may be implemented on a plurality of computing systems 1100 that operate in conjunction with one another”).
store (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”) person information in which the feature of the appearance and (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”; [0028] “objects (e.g., people, cars)”) a feature of a motion of the person extracted from a video are associated with each other, (see Castanon, [0076] “the video search system may compare pixels between adjacent video frames to determine the direction and/or magnitude of motion of an object”) wherein the person information is (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”) stored in a non-volatile storage device, (see Castanon, Fig. 11; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… non-volatile storage 1196”).
receive the image from the terminal apparatus, (see Castanon, [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query”).
search the non-volatile storage device (see Castanon, [0005] “The server system is programmed to provide a platform for large scale video search”; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… non-volatile storage 1196”) using the image as a key and acquire the person information including the image, and (see Castanon, [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query…  the user may upload video or other multi-media content that depicts the objects that are referenced in the search query. The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”; [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”).  
transmit (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”; [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”) at least a part of the acquired person information (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) to the terminal apparatus as the search result, (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”).
wherein the at least one processor of the server executes the instructions in the memory of the server (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein… the server system described herein may be implemented on one computing system 1100, and in the embodiments, the system may be implemented on a plurality of computing systems 1100 that operate in conjunction with one another”).
store information in a volatile storage device (see Castanon, Fig. 11; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… volatile memory 1195”) a part or a whole of the stored person information, and (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”; [0028] “objects (e.g., people, cars)”).
search using the image as the key and acquire the person information including the image, the person information including (see Castanon, [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query…  the user may upload video or other multi-media content that depicts the objects that are referenced in the search query. The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”; [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) a candidate of information to be input in the input field, and (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”). 
display (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) at least a part of the acquired person information (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) on the display as the candidate of information to be input in the input field (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”).
	Castanon does not explicitly teach acquiring an image as input information input by handwriting in the input field, read and store in a volatile storage device, search the volatile storage device using the image as the key; display, on the display, the input field, the search result based on a handwritten image input in the input field, and candidate images to be replaced with the handwritten image at the same time.
	However, Wang discloses sketch-based image segmentation system and also teaches
	input information by handwriting in the input field, (see Wang, [0024] “The sketching module 110 is configured to receive user inputs and to interpret the user inputs as hand-drawn sketches… a hand-drawn sketch and provide the sketch to the segmenter 104 for identification”; [0017] “A sketch-based search engine is utilized to search the image collection to identify images from the image collection that are similar to proposed objects in the hand-drawn sketch”).
	display, on the display, the input field, the search result based on a handwritten image input in the input field, and candidate images to be replaced with the handwritten image at the same time (see Wang, Fig. 7; [0082]-[0083] “illustrating search results returned as part of the semantic-based sketch segmentation process according to some implementations. In the illustrated example, the semantic-based segmenter is attempting to identify a hand-drawn sketch of a bicycle. The illustrated example, shows the search results of the first possible object 702 (i.e. the rear wheel of the bicycle) and a second possible object 704 (i.e. the entire bicycle)… shows a first set of images 706 returned as a result of submitting the first object 702 (the rear wheel) and a second set of images 708 returned as a result of submitting the second object 704 (the bicycle). Both the first set of images 706 and the second set of images 708 also include associated text”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of handwriting input information and determining search results based on handwritten image input as being disclosed and taught by Wang, in the system taught by Castanon to yield the predictable results of improving the accuracy of search results (see Wang, [0097] “the sketch query may be applied to perform a search using the image index 828, and the segmentation results may be used to filter the results for improving the accuracy of the search results for locating the most relevant images. Alternatively, the recognized objects of the query may be used to obtain image results using an image-based search, and the sketch query may be used as a filter to locate the most relevant images from the image-based search results”).
	The proposed combination of Castanon and Wang does not explicitly teach read and store in a volatile storage device, search the volatile storage device using the image as the key.
	However, Garg discloses caching of information and also teaches
	read and store in cache (see Garg, [col12 lines52-54] “a copy of selected metadata maintained in a cache so as to improve the efficiency of reading deduplicated data”).
	search the volatile storage device for the requested data (see Garg, [col12 lines57-61] “the cached metadata to the most recently and frequently used metadata, incoming requests to read data may be serviced by first searching for a match in the cache with the most frequently accessed duplicate data”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of reading, storing and searching information with respect to cache as being disclosed and taught by Garg, in the system taught by the proposed combination of Castanon and Wang to yield the predictable results of improving the response time when a substantial amount of new data or newly stored deduplicated data is accessed due to a rapidly changing workload (see Garg, [col14 lines13-18] “Metadata may be evicted from the cache even if the presently allocated cache memory space is not full, based on a heuristic. Having immediately available storage space in the cache memory may improve the response time when a substantial amount of new data or newly stored deduplicated data is accessed due to a rapidly changing workload”).

Regarding claim 2, the proposed combination of Castanon, Wang and Garg teaches
wherein the processor of the terminal apparatus executes the instructions to (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”) acquire the input information indicating the feature of the motion of the person (see Castanon, [0044] “The user may specify a general direction of motion of an object, such as "moving from left to right", or the approximate speed of motion, such as "moving between 45-60 mph"”).

Regarding claim 4, the proposed combination of Castanon, Wang and Garg teaches
wherein the person information further includes a feature of a background (see Castanon, [0076] “The video search system may also extract the color and size of objects”; [0028] “objects (e.g., people, cars)”); [0030] “the car may be red” – car information is interpreted as background information). 

Regarding claim 5, the proposed combination of Castanon, Wang and Garg teaches
wherein the processor of the terminal apparatus executes the instructions to (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”) acquire the input information indicating the feature of the background (see Castanon, [0030] “the user may require a search result to include a "person", a "car", and a "package", by way of example. In another example, the user may require a search result to include a "person", a "dog", and a "car". Moreover, the user may specify characteristics of any given object. For example, the person may be a particular person (e.g., John Smith), the car may be red, and the package may be large” – car information is interpreted as background information).

Regarding claim 6, the proposed combination of Castanon, Wang and Garg teaches
wherein the processor of the terminal apparatus executes the instructions to (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”) acquire an image as the input information indicating the feature of the background (see Castanon, [0048] “The user may upload images of the particular car of interest in his or her search query… the user may upload video or other multi-media content that depicts the objects that are referenced in the search query”; [0033] “The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0046] “the user may wish to search for a red object”  – car is an object that is interpreted as background that can have the feature of color red).

Regarding claim 18, the proposed combination of Castanon, Wang and Garg teaches
when a text, (see Castanon, [0073] “the video search system determines a maximally determinative query from a user's text input.”) showing at least one type of feature of motion, is input in the input field instead of the handwritten image, (see Castanon, [0035] “the user may input the video search query as a string that uses Boolean or Boolean-like terms… the user may input objects for the video and relationships between the objects, such as (car MOVING "35 mph")… the video search system may reformulate the user's input into a search query that the system can use for further processing, according to the processes described herein” – the input is in not in the handwritten image) the processor of the terminal apparatus executes the instructions to (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”) display the search result based on the text input in the input field, (see Castanon, [0037] – [0041] “When the user inputs a text string, the system may extract the objects and their relationships and then use statistics based on individual objects, relationships between particular objects, or both, to reformulate the query… the video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user.”) and display candidate information to be added to the input field, the displayed candidate information including feature of a type which is not input in the input field (see Castanon, [0051] “the video search system may analyze the inputted search query to predict the user's intent and make suggestions for the search query… the system stores commonly occurring objects and relationships. As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query” – the suggestions for the search query is not an input into the input field and it is based on the analysis of the search query). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Castanon, Wang and Garg in view of Haritaoglu (US 2011/0122255 A1, hereinafter “Haritaoglu”).

Regarding claim 8, the proposed combination of Castanon, Wang and Garg teaches
wherein the person information further includes (see Castanon, [0033] “a user interface that receives video search queries”).
The proposed combination of Castanon, Wang and Garg does not explicitly teach image data indicating a state where each person has performed each motion.
	However, Haritaoglu discloses extracting video features and also teaches
	image data indicating a state where each person has performed each motion (see Haritaoglu, [0088] “Each video is processed to extract motion 230 and color 232 based perceptual video features 220”; [0091] “Each video is processed to extract motion 230 and color 232 based perceptual video features 220… Similarly, motion history template 264 captures the motion of the third person 272 which may be for example a head 273 turning from side-to-side in blocks 272a-272e”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of acquiring image based on handwriting as being disclosed and taught by Haritaoglu, in the system taught by the proposed combination of Castanon, Wang and Garg to yield the predictable results of effectively computing similarity between videos in fast and scalable manner (see Haritaoglu, [0064] “may also function to measure the similarity between videos, to detect near-duplicate videos or measure the similarity between two non-near duplicate videos… The computation of a similarity score based on this metric is computationally fast and scalable to be effective”).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castanon, Wang and Garg in view of Cheng et al. (US 10,255,283 B1, hereinafter “Cheng”).

Regarding claim 16, the proposed combination of Castanon, Wang and Garg teaches
wherein the processor of the terminal apparatus executes the instructions to: (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”).
wherein the processor of the server executes the instructions to: (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein… the server system described herein may be implemented on one computing system 1100, and in the embodiments, the system may be implemented on a plurality of computing systems 1100 that operate in conjunction with one another”).
search the non-volatile storage device… (see Castanon, [0005] “The server system is programmed to provide a platform for large scale video search”; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… non-volatile storage 1196”) to acquire the person information (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”).
The proposed combination of Castanon, Wang and Garg does not explicitly teach acquire a second input information selected by a user from the displayed candidate of information, search the non-volatile storage device using the second input information as a key to acquire person information which includes the second information.
However, Cheng discloses query suggestions and also teaches
acquire a second input information selected by a user from the displayed candidate of information, (see Cheng, [col8 lines21-23] “the user 124, such as a stakeholder, can initiate a search… by submitting a search query to a search engine” – the first input; [col8 lines36-39] “Words contained in the extracted topics 116 can be presented to the user 124 in a user interface 130 as suggested query terms...The user 124 can select one or more of the suggested query terms and request a new search”). 
search using the second input information as a key to acquire information (see Cheng, [col8 lines38-40] “The user 124 can select one or more of the suggested query terms and request a new search. Once the updated search result is returned”) which includes the second information (see Cheng, [col8 lines38-40] “The user 124 can select one or more of the suggested query terms and request a new search. Once the updated search result is returned”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of user selecting a candidate to perform further searches as being disclosed and taught by Cheng, in the system taught by the proposed combination of Castanon, Wang and Garg to yield the predictable results of improving the search experience of the user (see Cheng, [col8 lines33-39] “Topic modeling can be utilized to improve the search experience in this situation. The topic modeling module 108 can extract topics 116 from the documents 112 contained in the search result. Words contained in the extracted topics 116 can be presented to the user 124 in a user interface 130 as suggested query terms. The user 124 can select one or more of the suggested query terms and request a new search”).

Regarding claim 19, the proposed combination of Castanon, Wang and Garg teaches
wherein the processor of the terminal apparatus executes the instructions to, (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”).
The proposed combination of Castanon, Wang and Garg does not explicitly teach in response to selection of one of the candidate information, add the selected candidate information to the input field.
However, Cheng discloses query suggestions and also teaches
in response to selection of one of the candidate information, add the selected candidate information to the input field (see Cheng, [col8 lines36-39] “Words contained in the extracted topics 116 can be presented to the user 124 in a user interface 130 as suggested query terms...The user 124 can select one or more of the suggested query terms and request a new search”; [col19 line62 – col20 line6] “The topic words can be presented as suggested search terms for the user to add into the search query… The user can also drag and drop a word 728 into the text field… The user can then click on the search button 706 to update the search result, which is then shown in the search result panel 708. Topics can then be generated for the updated search result, and the topic modeling panel 724 can be updated with the topic words of the updated topics”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of selecting a candidate to perform further searches as being disclosed and taught by Cheng, in the system taught by the proposed combination of Castanon, Wang and Garg to yield the predictable results of improving the search experience of the user (see Cheng, [col8 lines33-39] “Topic modeling can be utilized to improve the search experience in this situation. The topic modeling module 108 can extract topics 116 from the documents 112 contained in the search result. Words contained in the extracted topics 116 can be presented to the user 124 in a user interface 130 as suggested query terms. The user 124 can select one or more of the suggested query terms and request a new search”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Castanon, Wang and Garg further in view of Krishnaswamy et al. (US 8,908,987 A1, hereinafter “Krishnaswamy”).

Regarding claim 17, the proposed combination of Castanon, Wang and Garg teaches
wherein the processor of the terminal apparatus executes the instructions to,… (see Castanon, [0098] “computing system 1100 that may be used… including one or more processors… The computing system 1100 may store program code that, when executed by the one or more processors 1194, performs any of the steps described herein”) the handwritten image (see Wang, [0024] “The sketching module 110 is configured to receive user inputs and to interpret the user inputs as hand-drawn sketches… a hand-drawn sketch and provide the sketch to the segmenter 104 for identification”; [0017] “A sketch-based search engine is utilized to search the image collection to identify images from the image collection that are similar to proposed objects in the hand-drawn sketch”).
The proposed combination of Castanon, Wang and Garg does not explicitly teach in response to selection of one of the candidate images, replace the handwritten image in the input field with a selected candidate image. 
However, Krishnaswamy discloses providing image candidates and also teaches
in response to selection of one of the candidate images, replace the original image in the input field with a selected candidate image (see Krishnaswamy, [col4 lines37-40] “a system can present the candidate images to the particular user and allow the user to select one or more of the images as preferred by the user”; [col8 lines62-67] “After the user selects a candidate image… the system can replace the original image with the selected candidate image. Some implementations can publish the selected candidate image on the social networking service in place of the original image or as a new image if it is not already so published”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of selecting a candidate image to replace the image as being disclosed and taught by Krishnaswamy, in the system taught by the proposed combination of Castanon, Wang and Garg to yield the predictable results of improving the quality of the adjusted image (see Krishnaswamy, [col15 lines31-43] “the modification includes adjusting visual image characteristics to improve the quality of the adjusted image… the optimization process can have access to the data and policies used by the quality evaluation process and knows that further adjusting a brightness (or other visual characteristic) of the adjusted image will improve the overall quality score provided by the quality evaluation process. Thus the optimization process can adjust the visual characteristics by particular amounts. Other characteristics can be similarly adjusted to improve the overall quality score when further evaluated by the quality evaluation process”).



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Castanon in view of Wang further in view of Mitkar et al. (US 2017/0083517 A1, hereinafter “Mitkar”).

Regarding claim 12, Castanon teaches
An operation method of a terminal apparatus executed by a computer, the method comprising: (see Castanon, [0099] “implemented as a computer program product for use with a computer system”).
a display control step of displaying an input field of a search key on a display and (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”) displaying a search result on the display; (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”).
an input reception step of acquiring an image as input information input… (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0034] “the user may input "A person is driving a car at about 35 mph, and a dog is sitting in the passenger seat", and the video search system may determine that the query includes a car at about 35 mph, and a dog is sitting in the passenger seat”) the image as the input information indicating a feature of an appearance of a person; (see Castanon, [0048] “the user may upload images of a person, such as "John Smith… The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query"; [0033] “The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects” – person is an object that can be uploaded).
a terminal-side transmission step of transmitting the image to a server; (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”; [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query…  the user may upload video or other multi-media content that depicts the objects that are referenced in the search query. The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”). 
a terminal-side reception step of receiving the search result from the server; and (see Castanon, [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”). 
person information which is stored in the server and (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”; [0028] “objects (e.g., people, cars)”) in which the feature of the appearance and (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”) a feature of a motion of the person extracted from a video are associated with each other from the server (see Castanon, [0076] “the video search system may compare pixels between adjacent video frames to determine the direction and/or magnitude of motion of an object”) using the image as a key, and acquiring the person information including the image, the person information including (see Castanon, [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query…  the user may upload video or other multi-media content that depicts the objects that are referenced in the search query. The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”; [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) a candidate of information to be input in the input field; (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”).
wherein in the display control step, (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) at least a part of the person information… (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) is displayed on the display as the candidate of information to be input in the input field, and (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) where the storage is a volatile storage device (see Castanon, Fig. 11; [0098] “A computing system 1100 may have various hardware allocated to it by a system operator, including… volatile memory 1195”; [0052] “random-access memory (RAM)”).
Castanon does not explicitly teach input information input by handwriting in the input field, a search step of searching an input complementation data storage unit that acquires and stores a part or whole of person information which is stored in the server; at least a part of the person information acquired in the search step is displayed; the search result based on a handwritten image input in the input field, and candidate images to be replaced with the handwritten image are displayed on the display at the same time, and wherein the input complementation data storage unit is volatile storage device.
However, Wang discloses sketch-based image segmentation system and also teaches
	input information by handwriting in the input field, (see Wang, [0024] “The sketching module 110 is configured to receive user inputs and to interpret the user inputs as hand-drawn sketches… a hand-drawn sketch and provide the sketch to the segmenter 104 for identification”; [0017] “A sketch-based search engine is utilized to search the image collection to identify images from the image collection that are similar to proposed objects in the hand-drawn sketch”).
	the search result based on a handwritten image input in the input field, and candidate images to be replaced with the handwritten image are displayed on the display at the same time, (see Wang, Fig. 7; [0082]-[0083] “illustrating search results returned as part of the semantic-based sketch segmentation process according to some implementations. In the illustrated example, the semantic-based segmenter is attempting to identify a hand-drawn sketch of a bicycle. The illustrated example, shows the search results of the first possible object 702 (i.e. the rear wheel of the bicycle) and a second possible object 704 (i.e. the entire bicycle)… shows a first set of images 706 returned as a result of submitting the first object 702 (the rear wheel) and a second set of images 708 returned as a result of submitting the second object 704 (the bicycle). Both the first set of images 706 and the second set of images 708 also include associated text”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of handwriting input information and determining search results based on handwritten image input as being disclosed and taught by Wang, in the system taught by Castanon to yield the predictable results of improving the accuracy of search results (see Wang, [0097] “the sketch query may be applied to perform a search using the image index 828, and the segmentation results may be used to filter the results for improving the accuracy of the search results for locating the most relevant images. Alternatively, the recognized objects of the query may be used to obtain image results using an image-based search, and the sketch query may be used as a filter to locate the most relevant images from the image-based search results”).
	The proposed combination of Castanon and Wang does not explicitly teach a search step of searching an input complementation data storage unit that acquires and stores a part or whole of person information which is stored in the server; at least a part of the person information acquired in the search step is displayed; and wherein the input complementation data storage unit is volatile storage device.
	However, Mitkar discloses image recognition and classification features and also teaches
	a search step of searching an input complementation data storage unit (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria…  provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”) that acquires and stores a part or a whole of data transferred from one or more first storage device (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”)	
	provide information acquired in the search unit (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria…  provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”) and wherein the input complementation data storage unit is included as RAM (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”; [0052] “random-access memory (RAM)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of transferring data between storage devices and searching the secondary data storage in order to provide search results as being disclosed and taught by Mitkar, in the system taught by the proposed combination of Castanon and Wang to yield the predictable results of providing improved image processing performance (see Mitkar, [0007] “Since the content index server and storage manager are always-on resources, they provide improved image processing performance without interfering with ongoing storage management operations”).

Regarding claim 13, Castanon teaches
A non-transitory storage medium storing a program and (see Castanon, [0013] “a computer program product having a non-transitory computer readable medium with computer code thereon for searching large scale video data”) at least one processor configured to execute the program: (see Castanon, [0098] “The computing system 1100 may store program code that, when executed by the one or more processors 
1194”). 
display an input field of a search key on a display; (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”).
acquire an image as input information input… (see Castanon, [0033] “a user interface that receives video search queries as text queries. The user interface may include a single box that receives text. The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects”; [0034] “the user may input "A person is driving a car at about 35 mph, and a dog is sitting in the passenger seat", and the video search system may determine that the query includes a car at about 35 mph, and a dog is sitting in the passenger seat”) the image as the input information indicating a feature of an appearance of a person; (see Castanon, [0048] “the user may upload images of a person, such as "John Smith… The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query"; [0033] “The user may input the objects required to be in the video, such as "person", "car", and "package", and define the relationships between the objects” – person is an object that can be uploaded).
transmit the image to a server; (see Castanon, [0034] “the video search system may reformulate the user's input into a search query that the system can use for further processing”; [0036] “After the video search system receives the video search query, the video search system generates a representation of the video search query”; [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query…  the user may upload video or other multi-media content that depicts the objects that are referenced in the search query. The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”).
receive a search result from the server; (see Castanon, [0041] “the video search system selects the videos with the highest scores (step 1007)… video search system may select ten, or any other number, or videos with the highest scores, and display thumbnails for the videos to the user”).
display the search result on the display; (see Castanon, [0029] “using the information contained therein, the video search system may retrieve higher quality matches among the stored videos”; [0013] “for displaying representations of video segments with the highest scores”).
person information which is stored in the server and (see Castanon, [0039] “When the videos were first received for storage in the database(s), the video search system extracted objects, information about the objects themselves, and the relationships between the objects from the video content”; [0076] “to extract items, people, vehicles, and other discrete entities”; [0028] “objects (e.g., people, cars)”) in which the feature of the appearance and (see Castanon, [0007] “for each video segment received for storage, analyze the image data in the video segment to identify at least one attribute of at least one recognized object… determine a set of discriminative objects and relationships based on probabilities of occurrence for the recognized objects and identified relationships”; [0048] “The video search system may extract the objects and their attributes from the provided data”) a feature of a motion of the person extracted from a video are associated with each other from the server; (see Castanon, [0076] “the video search system may compare pixels between adjacent video frames to determine the direction and/or magnitude of motion of an object”).
using the image as a key and acquire the person information including the image, the person information including (see Castanon, [0048] “the user may upload images of a person, such as "John Smith"… The user may upload images of the particular car of interest in his or her search query…  the user may upload video or other multi-media content that depicts the objects that are referenced in the search query. The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0028] “objects (e.g., people, cars)”; [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) a candidate of information to be input in the input field; and (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”). 
display (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”) at least a part of the acquired person information (see Castanon, [0048] “The video search system may extract the objects and their attributes from the provided data, and use this data as the reference point when determining whether videos in the database(s) include objects that are similar to those in the user's query”; [0050] “to make the search query more specific, the user may require that the person be proximate to the package before it disappears.  Thus, the user may add additional nodes for the person and package, require the person and package to be proximate to one another, and require this continued proximity”) on the display as the candidate of information to be input in the input field, and (see Castanon, [0051] “As the user inputs a search query, the system may recognize that the user is creating a particular relationship between objects, and display a recommended search query”).
Castanon does not explicitly teach input information input by handwriting in the input field, acquire and store a part or a whole of person information which is stored in the server, search using the input information as a key and; display, on the display, the input field, the search result based on a handwritten image input in the input field, and candidate images to be replaced with the handwritten image at the same time.
However, Wang discloses sketch-based image segmentation system and also teaches
	input information by handwriting in the input field, (see Wang, [0024] “The sketching module 110 is configured to receive user inputs and to interpret the user inputs as hand-drawn sketches… a hand-drawn sketch and provide the sketch to the segmenter 104 for identification”; [0017] “A sketch-based search engine is utilized to search the image collection to identify images from the image collection that are similar to proposed objects in the hand-drawn sketch”).
display, on the display, the input field, the search result based on a handwritten image input in the input field, and candidate images to be replaced with the handwritten image at the same time (see Wang, Fig. 7; [0082]-[0083] “illustrating search results returned as part of the semantic-based sketch segmentation process according to some implementations. In the illustrated example, the semantic-based segmenter is attempting to identify a hand-drawn sketch of a bicycle. The illustrated example, shows the search results of the first possible object 702 (i.e. the rear wheel of the bicycle) and a second possible object 704 (i.e. the entire bicycle)… shows a first set of images 706 returned as a result of submitting the first object 702 (the rear wheel) and a second set of images 708 returned as a result of submitting the second object 704 (the bicycle). Both the first set of images 706 and the second set of images 708 also include associated text”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of handwriting input information and determining search results based on handwritten image input as being disclosed and taught by Wang, in the system taught by Castanon to yield the predictable results of improving the accuracy of search results (see Wang, [0097] “the sketch query may be applied to perform a search using the image index 828, and the segmentation results may be used to filter the results for improving the accuracy of the search results for locating the most relevant images. Alternatively, the recognized objects of the query may be used to obtain image results using an image-based search, and the sketch query may be used as a filter to locate the most relevant images from the image-based search results”).
The proposed combination of Castanon and Wang does not explicitly teach acquire and store a part or a whole of person information which is stored in the server, search using the input information as a key.
However, Mitkar discloses image recognition and classification features and also teaches
	acquire and store a part or a whole of data transferred from one or more first storage device (see Mitkar, [0142] “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”).
	search based on the search criteria (see Mitkar, [0285] “to process secondary copies 216 for image recognition; [0287] receive and process instructions from storage manager 240 to locate secondary copies 216 based on image criteria… provide indexed information for image-based searches and other image-based criteria, e.g., for user searching, for finding secondary copies 216 that satisfy image-based criteria”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of transferring data between storage devices and searching the secondary data storage in order to provide search results as being disclosed and taught by Mitkar, in the system taught by the proposed combination of Castanon and Wang to yield the predictable results of providing improved image processing performance (see Mitkar, [0007] “Since the content index server and storage manager are always-on resources, they provide improved image processing performance without interfering with ongoing storage management operations”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156